United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3433
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                 Artie Dee Dillard

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                       for the Eastern District of Arkansas
                                 ____________

                             Submitted: April 11, 2022
                               Filed: August 8, 2022
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      Artie Dee Dillard pled guilty to possessing marijuana with intent to distribute,
21 U.S.C. § 841(a)(1) and (b)(1)(D), and possessing a firearm in furtherance of a
drug trafficking crime, 18 U.S.C. § 924(c)(1)(A). The district court1 calculated an

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
advisory United States Sentencing Guidelines Manual (“Guidelines”) range of 15 to
21 months of imprisonment for the marijuana offense and 60 months of
imprisonment for the firearm offense. The sentences are statutorily required to be
served consecutively. See 18 U.S.C. § 924(c)(1)(A) (providing that the sentence for
possessing a firearm in furtherance of a drug trafficking crime shall be “in addition
to the punishment for such . . . drug trafficking crime”). The district court sentenced
Dillard to 60 months of imprisonment for the marijuana count (a 39-month upward
variance) and 60 months for the firearm count, to be served consecutively.

      On appeal, Dillard argues the district court procedurally erred in imposing the
sentence, because it did not sufficiently explain the reasoning behind the large
upward variance for the marijuana count. Dillard also argues the sentence is
substantively unreasonable. Neither argument prevails.

       “[W]e review the imposition of sentences, whether inside or outside the
Guidelines range, [under] ‘a deferential abuse-of-discretion standard.’” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting United
States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008)). “A district court abuses its
discretion when it (1) ‘fails to consider a relevant factor that should have received
significant weight’; (2) ‘gives significant weight to an improper or irrelevant factor’;
or (3) ‘considers only the appropriate factors but in weighing those factors commits
a clear error of judgment.’” Id. (quoting United States v. Kane, 552 F.3d 748, 752
(8th Cir. 2009)). “[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” United States v. Brown, 992 F.3d 665, 673 (8th Cir.
2021) (quoting Feemster, 572 F.3d at 464).

       The district court adequately considered the factors listed in 18 U.S.C.
§ 3553(a) while explaining its reasoning for varying upward. It recounted Dillard’s
crime of conviction and criminal history, including fleeing from police repeatedly,
invading people’s homes with a weapon, and “[j]ust terrorizing people.” The district
court explained this consistently violent and criminal behavior warranted an upward
                                          -2-
variance, which it also believed was necessary to protect the public and deter Dillard
from future criminal activity. This was within the district court’s discretion. See
United States v. Richart, 662 F.3d 1037, 1052 (8th Cir. 2011).

       We therefore conclude the district court neither procedurally nor substantively
erred when it sentenced Dillard. Accordingly, we affirm the judgment of the district
court.
                       ______________________________




                                         -3-